UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6219


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD WAYNE LEWIS,

                  Defendant - Appellant.



                               No. 09-6221


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD WAYNE LEWIS,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:07-cr-00104-JRS-1)


Submitted:    April 28, 2009                 Decided:   May 14, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.            Kevin Christopher
Nunnally, Special Assistant United States      Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Ronald   Wayne    Lewis       seeks    to     appeal    the    district

court’s order granting his motion for an independent firearms

expert (No. 09-6219), and denying his motion for review of the

status    of    counsel   (No.    09-6221).           This    court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain      interlocutory      and       collateral    orders,       28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                     The order Lewis seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.        Accordingly, we dismiss these appeals for

lack of jurisdiction.           Additionally, we deny Lewis’ motion for

release on bond pending appeal, Fed. R. App. P. 9(A)(3), and

deny his motion for appointment of counsel.                        We dispense with

oral     argument    because     the    facts       and    legal    contentions      are

adequately      presented   in    the    materials         before     the    court   and

argument would not aid the decisional process.

                                                                              DISMISSED




                                             3